Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “E5”, “E6”, “E7”, and “E8” (see Figs. 1, 3, 5, 7, 9, and 11) have been used to designate both optical filters and lenses and reference characters “S9”, “S10”, “S11”, “S12”, “S13”, “S14”, “S15”, “S16”, and “S17” (see Figs. 1, 3, 5, 7, 9, and 11) have been used to designate surfaces of various lenses, surfaces of optical filters, and imaging planes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "E5", “E6”, “E7”, “E8”, and "E9" (see Figs. 1, 3, 5, 7, 9, and 11) have all been used to designate the optical filter and reference characters “S11”, “S13”, “S15”, “S17”, and “S19” (see Figs. 1, 3, 5, 7, 9, and 11) have all been used to designate the imaging plane.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2020/0348493) (hereafter Seo).
Regarding claim 1, Seo discloses an optical imaging lens assembly (see at least the title and the abstract), sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: 
a window member (see at least Fig. 1A and paragraphs [0063]-[0064], where 11 is a window member); 
a first lens having a positive refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lens 610 has a positive refractive power), and an object-side surface of the first lens being a convex surface (see at least Fig. 23 and Table 16, where lens 610 has a convex surface facing the object); 
a second lens having a negative refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lens 620 has a negative refractive power); and 
at least one subsequent lens having a refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lenses 630, 640, and 650 are subsequent lenses having a refractive power).
Seo also discloses that a camera hole 13 in the window member 11 is larger than the diameter of the lens barrel of the optical system (see Fig. 1A and paragraph [0073], where the camera hole can be considered equivalent to an effective aperture of the window member).
Seo does not specifically disclose that EPD/DTg > 1.6, where EPD is an entrance pupil diameter of the optical imaging lens assembly and DTg is half of an effective aperture of the window member at an object-side surface of the window member.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of EPD/DTg > 1.6, where EPD is an entrance pupil diameter of the optical imaging lens assembly and DTg is half of an effective aperture of the window member at an object-side surface of the window member include obtaining the desired angle of view (see at least paragraph [0048] of Seo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo so that EPD/DTg > 1.6, where EPD is an entrance pupil diameter of the optical imaging lens assembly and DTg is half of an effective aperture of the window member at an object-side surface of the window member for the purpose of obtaining the desired angle of view (see at least paragraph [0048] of Seo).
Regarding claim 11, Seo discloses an optical imaging lens assembly (see at least the title and the abstract), sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: 
a window member (see at least Fig. 1A and paragraphs [0063]-[0064], where 11 is a window member); 
a first lens having a positive refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lens 610 has a positive refractive power), and an object-side surface of the first lens being a convex surface (see at least Fig. 23 and Table 16, where lens 610 has a convex surface facing the object); 
a second lens having a negative refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lens 620 has a negative refractive power); and 
at least one subsequent lens having a refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lenses 630, 640, and 650 are subsequent lenses having a refractive power).
Seo also discloses that a camera hole 13 in the window member 11 is larger than the diameter of the lens barrel of the optical system (see Fig. 1A and paragraph [0073], where the camera hole can be considered equivalent to an effective aperture of the window member).
Seo does not specifically disclose that 1.1 < DTg/f*5 < 1.9, where DTg is half of the effective aperture of the window member at the object-side surface of the window member and f is a total effective focal length of the optical imaging lens assembly.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of 1.1 < DTg/f*5 < 1.9 include obtaining the desired angle of view (see at least paragraph [0048] of Seo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo so that 1.1 < DTg/f*5 < 1.9, where DTg is half of the effective aperture of the window member at the object-side surface of the window member and f is a total effective focal length of the optical imaging lens assembly for the purpose of obtaining the desired angle of view (see at least paragraph [0048] of Seo).
Regarding claims 3 and 13, Seo discloses all of the limitations of claims 1 and 11.
Seo also discloses that 0.3 < R1/f1 < 1.3, where R1 is a radius of curvature of the object-side surface of the first lens and f1 is an effective focal length of the first lens (see at least Table 16, where R1=2.334 and f1=3.5143, thus R1/f1=0.66).
Regarding claims 4 and 14, Seo discloses all of the limitations of claims 1 and 11.
Seo also discloses that -1.5 < f/f2 < -0.3, where f is a total effective focal length of the optical imaging lens assembly and f2 is an effective focal length of the second lens (see at least paragraph [0175] and Table 16, where f=3.61 and f2=-7.6426, thus f/f2 = -0.47).
Regarding claims 5 and 15, Seo discloses all of the limitations of claims 1 and 11.
Seo also discloses that 0.8 < (CT1+CT2)/TTL*5 < 1.4, where CT1 is a center thickness of the first lens along the optical axis, CT2 is a center thickness of the second lens along the optical axis and TTL is a distance along the optical axis from the object side surface of the first lens to an imaging plane of the optical imaging lens assembly (see at least Table 16, where CT1=0.861, CT2=0.22, and TTL=5.03129, thus (CT1+CT2)/TTL*5 = 1.07).
Regarding claim 6, Seo discloses all of the limitations of claim 1.
Seo does not specifically disclose that 1.1 < DTg/f*5 < 1.9, where DTg is half of the effective aperture of the window member at the object-side surface of the window member and f is a total effective focal length of the optical imaging lens assembly.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of 1.1 < DTg/f*5 < 1.9 include obtaining the desired angle of view (see at least paragraph [0048] of Seo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo so that 1.1 < DTg/f*5 < 1.9, where DTg is half of the effective aperture of the window member at the object-side surface of the window member and f is a total effective focal length of the optical imaging lens assembly for the purpose of obtaining the desired angle of view (see at least paragraph [0048] of Seo).
Regarding claims 9 and 18, Seo discloses all of the limitations of claims 1 and 11.
Seo also discloses that a display panel 12 is located between the window member 11 and the stop 23 (see at least Figs. 1 and 23).
Seo does not specifically disclose that Ta ≥ 0.2 mm, where Ta is a distance along the optical axis from an image-side surface of the window member to a stop disposed between the window member and the first lens.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of Ta ≥ 0.2 mm include providing sufficient space for a display panel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo so that Ta ≥ 0.2 mm, where Ta is a distance along the optical axis from an image-side surface of the window member to a stop disposed between the window member and the first lens for the purpose of providing sufficient space for a display panel.
Regarding claim 20, Seo discloses an electronic device, comprising an optical imaging lens assembly (see at least the title and the abstract), wherein the optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprises: 
a window member (see at least Fig. 1A and paragraphs [0063]-[0064], where 11 is a window member); 
a first lens having a positive refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lens 610 has a positive refractive power), and an object-side surface of the first lens being a convex surface (see at least Fig. 23 and Table 16, where lens 610 has a convex surface facing the object); 
a second lens having a negative refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lens 620 has a negative refractive power); and 
at least one subsequent lens having a refractive power (see at least Fig. 23, paragraph [0175], and Table 16, where lenses 630, 640, and 650 are subsequent lenses having a refractive power).
Seo also discloses that a camera hole 13 in the window member 11 is larger than the diameter of the lens barrel of the optical system (see Fig. 1A and paragraph [0073], where the camera hole can be considered equivalent to an effective aperture of the window member).
Seo does not specifically disclose that EPD/DTg > 1.6, where EPD is an entrance pupil diameter of the optical imaging lens assembly and DTg is half of an effective aperture of the window member at an object-side surface of the window member.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of EPD/DTg > 1.6, where EPD is an entrance pupil diameter of the optical imaging lens assembly and DTg is half of an effective aperture of the window member at an object-side surface of the window member include obtaining the desired angle of view (see at least paragraph [0048] of Seo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo so that EPD/DTg > 1.6, where EPD is an entrance pupil diameter of the optical imaging lens assembly and DTg is half of an effective aperture of the window member at an object-side surface of the window member for the purpose of obtaining the desired angle of view (see at least paragraph [0048] of Seo).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2020/0348493) (hereafter Seo) as applied to claims 1 and 11 above, and further in view of Li et al. (US 2019/0113715) (hereafter Li).
Regarding claims 2 and 12, Seo discloses all of the limitations of claims 1 and 11.
Seo also discloses an image plane height of 2.884 mm and a composite focal length of 3.61 mm (see at least paragraph [0175]).
The examiner notes that if the image plane is assumed to be a square, then a diagonal length of the image plane would be 4.08 mm. Thus, half of the diagonal length of an effective pixel area divided by the total effective focal length would be 2.04/3.61, which equals 0.57.
Seo does not specifically disclose that 0.7 < ImgH/f < 1.0.
However, Li teaches an optical imaging lens assembly (see at least the title) comprising a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface; a second lens having a negative refractive power; and at least one subsequent lens having a refractive power (see at least the abstract and Fig. 1), wherein ImgH/f≥0.85 (see at least paragraph [0075]).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo to include the teachings of Li so that 0.7 < ImgH/f < 1.0 for the purposes of enhancing the field of view of the lens assembly and ensuring a large field of view (see paragraph [0075] of Li).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2020/0348493) (hereafter Seo) as applied to claims 1 and 11 above, and further in view of Zhang (US 2019/0187414) (hereafter Zhang’19).
Regarding claims 7 and 16, Seo discloses all of the limitations of claims 1 and 11.
Seo does not specifically disclose that 0.4 < EPD/ImgH < 0.8.
However, Zhang’19 teaches an optical imaging lens assembly comprising a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface; a second lens having a negative refractive power; and at least one subsequent lens having a refractive power (see at least the abstract and Fig. 1), wherein 0.6 < EPD/ImgH < 0.8 (see at least paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo to include the teachings of Zhang’19 so that 0.4 < EPD/ImgH < 0.8 for the purposes of realizing beneficial effects such as large image plane and large aperture (see at least paragraph [0062] of Zhang).

Claims 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2020/0348493) (hereafter Seo) as applied to claims 1 and 11 above, and further in view of Zhang et al. (WO 2018/153012, all citations are to the attached English language machine translation) (hereafter Zhang’18).
Regarding claims 8 and 17, Seo discloses all of the limitations of claims 1 and 11.
Seo does not specifically disclose that TTL/ImgH ≤ 1.6.
However, Zhang’18 teaches an optical imaging lens assembly comprising a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface; a second lens having a negative refractive power; and at least one subsequent lens having a refractive power (see at least Fig. 1 and paragraph [0009]), wherein TTL/ImgH ≤ 1.6 (see at least paragraph [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo to include the teachings of Zhang’18 so that TTL/ImgH ≤ 1.6 for the purpose of compressing the total size of the camera lens, thereby ensuring the ultra-thin nature and miniaturization of the camera lens (see paragraph [0092] of Zhang’18).
Regarding claims 10 and 19, Seo discloses all of the limitations of claims 1 and 11.
Seo does not specifically disclose that f/EPD < 2.25.
However, Zhang’18 teaches an optical imaging lens assembly comprising a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface; a second lens having a negative refractive power; and at least one subsequent lens having a refractive power (see at least Fig. 1 and paragraph [0009]), wherein f/EPD < 1.8 (see at least paragraph [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens assembly of Seo to include the teachings of Zhang’18 so that f/EPD < 2.25 for the purpose of allowing the assembly to have a large aperture advantage in increasing the amount of light flux, thereby enhancing the imaging effect in a dark environment while reducing the aberrations of the edge field of view (see at least paragraph [0092] of Zhang’18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872